Citation Nr: 9911540	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-20 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for a service-
connected right calf wound with a small cortical fracture of 
the right tibia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946 and from October 1950 to March 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that, in pertinent part, denied 
entitlement to a disability evaluation in excess of 10 
percent for residuals of a service-connected right calf 
wound.

In April 1996, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  

The case was previously before the Board in October 1996, 
when it was remanded for examination of the veteran and 
medical records.  The requested development has been 
completed to the extent necessary.  

Additional evidence, i.e., a December 1998 VA examination 
report, was associated with the claims folder subsequent to 
the most recent August 1997 supplemental statement of the 
case.  As this evidence pertains primarily to the veteran's 
service-connected knee disorders and is not relevant to the 
claim for an increased disability rating for the service-
connected right calf disorder, a remand for the issuance of a 
supplemental statement of the case is not warranted.  
38 C.F.R. §§ 19.31, 19.37 (1998).  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claim has been obtained.

2.  The veteran's service-connected right calf disability is 
currently manifested by complaints of cramps, tenderness and 
swelling (particularly on use); weakening and muscle loss of 
the right calf muscles; a healed chip fracture of the right 
tibia; and healed, non-tender scars.


CONCLUSION OF LAW

The criteria for an increased disability rating for a 
service-connected right calf wound with a small cortical 
fracture of the right tibia to 20 percent, but not higher, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.56, 4.73, 4.118, Diagnostic Codes 5311, 7803, 7804, 
7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records disclose that on June 
10, 1951, he sustained a missile wound to the right calf 
which resulted in a small cortical chip fracture of the right 
tibia.  There was no artery or nerve involvement.  The bullet 
was removed approximately five days later.  

On examination at the U.S. Naval Hospital in San Francisco, 
California, on June 26, 1951, there was a healing entry wound 
just medial to the medial edge of the right tibia at mid 
portion.  There was a recently healed incision on the 
postero-medial aspect of the right calf at mid portion.  
There was no evidence of infection or fluid.  

The leg wound was described as healed on July 4, 1951.  The 
veteran complained of discomfort around the wound site on 
prolonged standing on July 11, 1951.  The examiner noted that 
the wounds were healing well and free from evidence of 
infection and requiring no treatment.  There was minimal 
tenderness on palpation around the wound site.  The veteran 
was instructed on proper exercises for the dorsiflexors of 
the foot.  On July 17, 1951, minimal discomfort persisted on 
forced dorsiflexion.  The wounds were well healed.  The 
veteran was to continue exercises.  X-rays conducted on July 
24, 1951, showed  a very small bony defect on the mid shaft 
on the medial surface of the tibial cortex.  There was no 
fracture or evidence of bony disease or injury.  The veteran 
stated that he still experienced discomfort of the leg on 
walking.  He again complained of minimal discomfort on 
walking on July 31, 1951.

On August 7, 1951, examination of the veteran's right calf 
was subjectively and objectively negative.  The examiner 
indicated that the veteran had received maximum benefits from 
convalescence.  He was characterized as fit for duty on 
August 8, 1951.

Following his separation from service, the veteran underwent 
VA examination in May 1969.  He reported being employed as a 
teacher and coach from 1959 to 1968 and as a school 
administrator since 1968.  His gait was described as normal.  
There was a one inch scar on the anterior aspect of the right 
leg, mid portion.  It was described as well healed, slightly 
depressed, and with slight loss of underlying muscle tissue.  
There was no other pathology or active infection.  Beside 
this scar was a second scar, described as tiny and 1/2 inch in 
diameter over the mid region of the right tibia with a slight 
depression and bony defect underneath it.  It was localized 
and there was no infection or drainage.  The area of the 
wound was well healed but became somewhat painful and 
disabling if the veteran stood or strained on his feet for 
any length of time.  It was also somewhat painful and 
fatigable at times if he had to stand, work and strain in an 
upright posture for any great length of time.  Under such 
circumstances, the area was somewhat painful and disabling.  
The veteran stated that he got relief with a little rest and 
occasional medication.  He had not required any extensive or 
intensive treatment.  X-rays suggested that there could have 
been some injury at the upper margin of the fibula and tibia, 
but the area was not visualized.  Pertinent diagnoses 
included scars, residuals of a shrapnel wound of the right 
leg.  

In June 1969, the RO granted entitlement to service 
connection for residuals of a wound of the right calf with a 
small cortical fracture of the right tibia, evaluated as 10 
percent disabling.

More recently, the veteran sought reevaluation of his 
service-connected right calf disability in December 1993.  A 
review of the post-service medical records (from John P. 
Barrett, Jr. M.D., dated in 1989; Richard G. Onkey, M.D., 
dated from 1985 to 1997; Howard Kapp, M.D., dated in 1993 and 
1994; Alan E. Spinner, D.C., dated in 1994; Charles S. Eytel, 
M.D., dated in 1994 and 1995; Herbert S. Gates, III, M.D., 
dated in 1994 and 1995; and VA treatment records, dated from 
1989 to 1996) reveals that the veteran was treated primarily 
for knee disorders, for which he is service connected 
separately.  In 1986, it was noted that he was retired from 
the school system  and sold real estate.  He played tennis 
four times a week.  In 1989, he was employed as a physical 
education teacher and played tennis every day and wrestled.  
On examination by Dr. Kapp in September 1993, it was 
indicated that the very limited in how much he could walk and 
had a severe abnormal gait; however, this was attributed to 
medial compartment arthritis of the knees.  In March 1994, 
Dr. Onkey reported that the veteran was no longer able to 
play tennis because of his knee problems.  He was still able 
to swim and bike; although Dr. Kapp reported in April 1994 
that this was extremely difficult.

The veteran was afforded a VA joints examination in June 
1994.  He complained primarily of knee symptomatology, for 
which he took pain suppressant medication.  The examiner 
noted that the right leg measured 1/2 inch to 3/4 inch longer 
than the left leg.  There was an apparent difference in the 
size of the right thigh and calf as opposed to the left side.  
On measurement, the difference was 1/4 inch.  There was no 
demonstrable weakness of a muscle group.  Pertinent diagnoses 
included only severe degenerative joint disease of the knees.

On VA joints examination in June 1996, the veteran complained 
of constant ache in the right lower leg, calf, Achilles 
tendon and knee.  He stated that his right foot dragged 
causing him to stumble frequently.  He had sharp pain in the 
medial aspect of the right knee that occurred several times 
daily.  The knees tended to cave suddenly when walking.  The 
examiner noted that when walking the veteran had a slight 
foot drop with a flap on the right.  He walked keeping the 
knees flexed and slightly stiff.  There was a slight 
ballottement of the patella on the right, as well as fluid in 
both knees, more on the right.  There was no joint laxity or 
subluxation.  Manipulation caused pain, particularly on the 
right.  Both knees appeared to be enlarged medially.  Range 
of motion of the right knee was from 15 degrees of extension 
to 105 degrees of flexion.  April 1996 x-rays revealed a 
normal right tibia and fibula.  There was severe degenerative 
joint disease of the right knee and soft tissue swelling over 
the lateral malleolus.  The examiner diagnosed degenerative 
joint disease of both knees.

The veteran has provided numerous lay statements on appeal, 
including at a personal hearing at the RO in February 1995 
and before the Board in April 1996.  He stated that following 
the inservice gunshot wound to his right calf, he was carried 
to a Battalion Aide Station.  The next day he was transported 
by ambulance to the Division Aide Station where he was 
examined and flown to Pusan, and then taken by ambulance to 
the U.S.S. Repose, a hospital ship.  On the next day he 
underwent surgery to remove the bullet and bone fragments.  
He stayed aboard the ship for about 10 days and was then 
flown to a Naval Hospital in Yokosuka, Japan, where he was 
hospitalized for two weeks.  From there he was taken to a 
Rehabilitation Center at Camp Otsu.  He underwent physical 
therapy and used crutches for two weeks.  Seven days later he 
could walk with a cane.  He was transferred to Camp Ostu Base 
personnel for active duty.  About a week to 10 days later, he 
was walking with a heavy limp.  He summarized his treatment 
as follows:  aid station, 1.5 days; hospital ship, 14 days; 
antibiotic treatment, 17 days; ambulatory rehabilitation, 42 
days, for total of 74.5 days.

With respect to the current severity of his service-connected 
right calf disability, the veteran complained of frequent 
cramps in his toes and the top of his foot, a frequent ache 
in the middle of his leg to his knee, soreness and stiffness 
of the Achilles tendon, constant aching in the top of the 
calf muscles, sharp pain below the left side of the knee, and 
that his foot dropped and dragged causing him to stumble 
several times a day.  He had problems ascending and 
descending stairs, and sometimes used a cane to walk.  He 
sometimes awakened at night with a cramp in the leg.  He 
stated that he walked with a limp and that the scars itched 
and peeled, or scabbed, frequently.  The scars were also 
easily sunburned.  He took medication for pain.  He was 
employed as a substitute teacher, but at the end of the day 
he had aching in the right leg.  He could not sit and drive 
for long periods of time because his leg ached and became 
stiff.

The veteran was most recently examined by VA in June 1997.  
The examiner indicated that the claims file would be reviewed 
prior to completion of the examination.  The veteran stated 
that inservice gunshot wound to his right calf required 
debridement and included some loss of tissue and a small 
cortical chip fracture of the right tibia.  His complaints 
included frequent cramps and tenderness in the right calf and 
soreness of the calf.  He stated that his skin (shin bone) 
ached most of the time.  The right foot had reportedly been 
swelling for the past six to 12 months and was painful on the 
top of the foot when swollen.  The right ankle also usually 
swelled when the foot swelled, but swelled even when the foot 
was not swollen.  Swelling occurred when the veteran was on 
his feet for a prolonged period, i.e., one to two hours.  
When the veteran walked, the toes on his right foot tended to 
drag (which the examiner previously called a foot drop).  
There was a two centimeter healed scar next to the mid tibia 
on the right leg and medially to this a six centimeter 
surgical scar.  Measuring 27 centimeters above the distal end 
of the lateral malleolus (at the level of the entrance wound) 
the right calf circumference was 38 centimeters and the left 
calf circumference was 41 centimeters.  Plantar flexion of 
the right foot against resistance was weak and fatigued and 
weakened further after 30 seconds.  Dorsiflexion against 
resistance caused right calf pain.  The examiner could not 
check this for fatigue due to the pain involved.  There was 
no exit wound, only the surgical scar where the bullet and 
debrided tissue were removed.  There were dilated capillaries 
of the right foot and ankle suggesting periosteal scarring.  
There was a varicose communicator vein about three 
centimeters above the entrance wound.  

With respect to tissue loss comparison, the examiner noted 
that at the level of the bone entrance the calf diameter was 
three centimeters less on the right side.  When the calf 
muscles were relaxed, there was a depression in the area of 
the surgical scar.  The examiner stated that the muscles 
penetrated included the muscle group XI, specifically, the 
medial gastrocnemius and possibly a little of the medial part 
of the soleus muscle.  Concerning scars, the entrance scar 
was a little depressed but not tender.  There was no 
herniation or significant adhesion of either scar.  Tendons 
were not involved, only the body of the muscles.  There was a 
palpable depression, or chip, of the middle third of the 
right tibia at the entrance wound scar.  There was also 
hypesthesia restricted to the areas around the entrance and 
surgical wounds showing no significant nerve damage.  

With respect to strength, plantar flexion was moderately 
impaired on the right ankle and fatigued after 30 seconds 
causing further weakening.  Dorsiflexion of the right ankle 
caused pain in the body of the right calf muscles.  No muscle 
herniation was seen.  Range of motion of the right knee was 
from 0 degrees of extension to 105 degrees of flexion.  Right 
ankle plantar flexion was to 15 degrees and dorsiflexion was 
to 5 degrees.  The examiner diagnosed, in pertinent part, 
bullet wound to the right calf muscles, healed; weakening of 
the right calf muscles; muscle loss of the right calf; 
intermittent edema of the right foot and ankle due to 
scarring of the channels in the wound site; muscle cramps; 
and chip fracture of the right tibia, healed.


Legal analysis

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
right calf disability within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  See 
Proscelle v. Derwinski, 2 Vet. App 629 (1992).   

The veteran has been afforded VA examinations and personal 
hearings and his treatment records have been associated with 
the file.  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991). The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2 (1998).  Nevertheless, past medical records do not 
take precedence over current findings in determining whether 
to increase a disability rating, although a rating specialist 
is directed to review the recorded history of disability to 
make a more accurate evaluation.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The veteran's service-connected gunshot wound of the right 
calf is rated under the criteria for evaluating a muscle 
injury to Muscle Group XI, which includes the muscles of the 
calf (gastrocnemius and soleus).  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (1998).  The criteria for evaluating 
injuries to Muscle Groups were revised, effective July 3, 
1997, since the RO rated the veteran's disability in August 
1994. 62 Fed.Reg. 30235-30240 (1997).  Where laws or 
regulations change after a claim has been filed or reopened, 
and before administrative or judicial process has been 
concluded, the version most favorable to the veteran applies.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991)
  
It is unclear whether or not the RO evaluated the veteran's 
disability under both the old and new criteria in the August 
1997 supplemental statement of the case.  The Board has 
compared the previous version of 38 C.F.R. § 4.56 (1996) with 
the new version, 38 C.F.R. § 4.56 (1997).  Although the 
regulation has been rephrased, the elements to be considered 
in determining the degree of disability have not been 
changed.  Where new regulations are promulgated it is the 
usual practice to remand the issue to the RO to afford the 
veteran due process.  However, in this instance because there 
has been no substantive change in the actual criteria, the 
Board finds that there is no prejudice to the veteran in 
proceeding to consider the issue.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  A remand of the issue would only 
needlessly delay consideration of the veteran's claim, 
without any benefit to the veteran.  

Although the Board finds no substantive differences between 
the amended provisions of the Rating Schedule and the prior 
version with respect to the ratings assigned to the veteran's 
shell fragment wound disability, the amended provisions will 
be applied as "more favorable" in light of the revisions to 
the explanatory sections of the revised Rating Schedule.  Cf. 
VAOPGCPREC 11-97, 62 Fed. Reg. 37953 (1997) (General Counsel 
held that questions as to whether any of the recent 
amendments to VA's rating schedule pertaining to mental 
disorders are more beneficial to claimants were to be 
resolved in individual cases where those questions are 
presented; Board could determine which version of the rating 
schedule was more favorable to the claimant and apply those 
regulations).

For muscle damage of the intrinsic muscles of the calf 
affecting propulsion, plantar flexion of the foot, 
stabilization of the arch, and flexion of the toes and knees 
(Group XI, Diagnostic Code 5311), the Rating Schedule 
provides a 10 percent rating for a moderate residual 
disability; a 20 percent rating for a moderately severe 
residual disability; and a 30 percent rating for a severe 
residual disability.  38 C.F.R. § 4.73, Diagnostic Code 5311 
(1998).  The type of disability contemplated by the terms 
"moderate," "moderately severe," etc., is set forth in 
detail in section 4.56 of the regulations:

Moderate disability of muscles.

(i)  Type of injury.  Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.

(ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.

(iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.

Moderately severe disability of muscles.

(i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.

(iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

Severe disability of muscles.

(i)  Type of injury.  Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.

(iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function . . .  

38 C.F.R. § 4.56(d) (1998).  The cardinal signs or symptoms 
of muscle disability as defined in subsection (c) of section 
4.56 are "loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement."  38 C.F.R. § 4.56(c) (1998).  

The Board must also determine whether consideration should be 
given to functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  It is necessary 
to consider these regulatory provisions in the case of 
disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Since Diagnostic Code 5311, under which the veteran 
is rated, does not specifically address limitation of motion, 
it must be determined whether these provisions are applicable 
to this diagnostic code.  Because the rating for Muscle Group 
XI  encompasses plantar flexion of the foot and flexion of 
the knee, the Board will consider whether an increased 
disability rating is warranted within the context of 
38 C.F.R. §§ 4.40 and 4.45.

The regulation for musculoskeletal system functional loss in 
section 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursions, 
strength, speed, coordination and 
endurance.  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
and the functional loss, which respect to 
all these elements.  The functional loss 
may be due to absence of part, or all, of 
the necessary bones, joints and muscles, 
or associated structures, or to 
deformity, adhesions, defective 
innervation, or other pathology, or it 
may be due to pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion.  Weakness is as important as 
limitation of motion, and a part that 
becomes painful on use must be regarded 
as seriously disabled.  A little used 
part of the musculoskeletal system may be 
expected to show evidence of disuse, 
either through atrophy, the condition of 
the skin, absence of normal callosity[,] 
or the like.

Section 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of 
movements in different planes of motion and therefore, 
inquiry will be directed to such considerations as movement 
abnormalities, weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; and incoordination 
(impaired ability to execute skilled movements smoothly).

Based on the evidence and considering all the above 
regulations, the Board concludes that sufficient requirements 
for the 20 percent rating are met.  For example, the 
inservice surgical and hospitalization reports are not of 
record; however, the veteran has given a history of 
debridement of the wound.  The June 1997 VA examiner also 
noted the presence of a surgical scar where the bullet and 
debrided tissue were removed.  It is unclear how long the 
veteran was hospitalized during service based upon review of 
the service medical records (although it could not have been 
longer than two weeks, i.e., June 11 to June 25, 1951), but 
he did undergo rehabilitation until August 1951.  

The more recent medical evidence also shows findings of a 
three centimeter tissue loss on the right, as compared to the 
left and positive evidence of loss of muscle strength and 
endurance.  Specifically, the toes of the right foot tended 
to drag when the veteran walked and plantar flexion of the 
right foot was weak against resistance and fatigued and 
further weakened after only 30 seconds.  Plantar extension 
was moderately impaired at the right ankle and also fatigued 
after 30 seconds causing further weakening.  Dorsiflexion 
caused right calf pain.  The examiner diagnosed weakening and 
muscle loss of the right calf.  The Board concludes that the 
complaints of pain and weakness are sufficiently supported by 
objective findings to warrant a 20 percent rating, for an 
overall moderately severe disability, in this case for the 
veteran's service-connected right calf disability.  38 C.F.R. 
§ 4.7 (1998); DeLuca v. Brown, 8 Vet. App. 202 (1996).    

The Board further finds that the evidence in this case does 
not show a muscle injury of such severity comparable to that 
envisioned for a "severe" rating.  First, there were no 
findings of shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
There was only a chip fracture of the right tibia, which has 
recently been described as healed.

Second, it appears that he did not seek treatment for the 
injury for several years after service.  He has not 
demonstrated an inability to keep up with work requirements.  
Rather, he has been employed throughout his adult life as a 
teacher, including teaching physical education, and was 
physically active.

Third, the veteran has never exhibited the symptoms noted in 
the criteria for severe muscle injuries such as "ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track," "loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area", or 
"muscles swell and harden abnormally in contraction."  

The residuals of the veteran's shell fragment wound of the 
right calf are currently manifested, as shown by the 
veteran's statements and objective findings on examination, 
by complaints of cramps, tenderness and swelling 
(particularly on use); weakening and muscle loss of the right 
calf muscles; a healed chip fracture of the right tibia; and 
healed, non-tender scars.  This is comparable to a moderately 
severe wound of muscle.  For the reasons and bases noted 
above, the Board concludes that the service-connected 
disability does not more nearly approximate the next higher 
or 30 percent rating for a "severe" disability.  38 C.F.R. 
§§ 4.7, 4.56, 4.73, Diagnostic Code 5311 (1998).  

Finally, the evidence does not reflect that the veteran's 
service-connected scars are productive of pain, tenderness, 
limitation of function or ulceration.  Despite the veteran's 
previous complaints, the scars have more recently been 
described on examination as healed and non-tender.  See 
Francisco, 7 Vet. App. at 58.  A scar is not a compensable 
condition unless the veteran experiences some complications 
with the scar.  See Chelte v. Brown, 10 Vet. App. 268, 272 
(1997).  Accordingly, there is no basis for assigning a 
separate compensable evaluation for the residual scars.  See 
Esteban  v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, 7805.  There is also no basis 
for assigning a separate compensable evaluation for any 
neurological symptomatology, as the June 1997 VA examiner 
found no significant nerve damage.

For the reasons discussed above, the Board finds that the 
veteran meets the criteria for a 20 percent rating for 
residuals of a service-connected right calf wound.  38 C.F.R. 
§§ 4.7, 4.56, 4.73, Diagnostic Code 5311 (1998).  


ORDER

Entitlement to a disability rating of 20 percent, and not 
higher, is granted for service-connected right calf wound 
with a small cortical fracture of the right tibia, subject to 
the laws and regulations governing the payment of monetary 
awards.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

